Exhibit 10.23P

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and

the Redacted Material has been separately filed with the Commission,” and places
where information has

been redacted have been marked with (***).

TWENTY-THIRD AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

This TWENTY-THIRD AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”). This Amendment shall be
effective as of the date last signed below (the “Effective Date”). CSG and
Customer entered into a certain CSG Master Subscriber Management System
(Document #2301656) effective as of January 1, 2010 (the “Agreement”), and now
desire to further amend the Agreement in accordance with the terms and
conditions set forth in this Amendment. If the terms and conditions set forth in
this Amendment shall be in conflict with the Agreement, the terms and conditions
of this Amendment shall control. Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement. Upon execution of this Amendment by
the parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment. Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

CSG and Customer agree to the following as of the Effective Date:

 

1. Customer desires to use and CSG agrees to provide CSG’s Customer Profile. As
a result, Schedule A, “SERVICES,” of the Agreement is AMENDED by adding “CSG
Customer Profile” to the list of Additional Services and by adding the following
description to Exhibit A-5 to the section titled “Additional Services” as
follows:

CSG Customer Profile. Customer Profile provides the capability to store customer
contact, preference and profile data. Through the administrative portal, which
is a secure web-based application, preference and profile templates associated
to a customer record may be created, updated or deleted. Customers utilizing
CSG’s ACP will have the Customer Profile system become the system of record for
the CCS customer data. A one-time migration of data from the CCS customer file
to the Customer Profile database will be performed as part of the
implementation. The functionality is exposed through web services. Customer
Profile includes access through ACSR® if Customer has licensed ACSR

 

2. As a result, Schedule F, Fees, CSG SERVICES, of the Agreement shall be
amended to add a new Section IX entitled “CSG Customer Profile,” as follows:

CSG SERVICES

IX. CSG Customer Profile

 

Description of Item/Unit of Measure

   Frequency    Fee  

1. Implementation and Configuration (Note 1)

   *** *******      *****   

2. Hardware and Software Fees (Note 2)

   ********    $ **********   

3. Customer Profile Managed Services Support Fees for up to *** customer records
(Note 3-6)

   *******    $ *********   

Note 1: Implementation and Configuration. All implementation and configuration
services and the associated fees shall be set forth in a mutually agreed upon
statement(s) of work. Reimbursable Expenses are additional.

Note 2: Non-refundable Hardware and Software one-time fees will cover the
initial ** ***** period and shall be invoiced upon execution of the Amendment
under CSG #2313021. Thereafter, CSG may initiate a discussion with Customer with
regard to a potential Hardware refresh, based upon reassessment of the size and
performance of Customer’s environment.



--------------------------------------------------------------------------------

***   Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

 

Note 3: Initial Managed Services Support Fee includes:

 

  •  

Customer Profile maintenance and support, including, without limitation, a
license to use Customer Profile in CSG’s managed services environment during the
Term of the Agreement

 

  •  

Environment maintenance and support (includes changes/updates required for ****
*** ****)

Note 4: Customer Profile includes storage of up to *** ** for up to **********
******** ******* (additional storage shall be provided pursuant to a mutually
agreeable statement of work). For clarification purposes, storage shall be
counted in the aggregate and shall not exceed *** ** *** ********** ********
*******. Vantage storage costs shall be additional.

Note 5: The use of Customer web services will be counted towards the SLBOS TPS
capacity tiers.

Note 6: The monthly managed services fee provides storage for third-party data
related to Interactivate integration services, and storage of required Customer
Master and NAA Master Fields on the Customer Profile existing as of the
Effective Date. Fees for additional storage of data will require an additional
amendment and statement of work.

 

3. Schedule H, “CSG Systems, Inc. Business Continuity / Disaster Recovery Plan”
of the Agreement is hereby AMENDED to add Customer Profile to the list of MARC I
services.

 

4. Schedule G, “Performance Standards and Remedies” of the Agreement is AMENDED
to include the following:

 

  2.11 Customer Profile Availability. Except as otherwise provided below, as
measured by the CSG host computer, the on-line system for Customer Profile shall
be Available an average of **.*% of the time, measured on a daily basis, twenty
four (24) hours per day, seven (7) days per week, excluding the following
scheduled Downtime:

 

Description

  

Eligible Days

  

Duration

  

Timeframe

  

Required Prior Notice

Daily Processing    All    ****** **** *******   

**** A.M. - **** A.M.

(MT)

   CSG must provide forty-eight **** ***** prior notice to extend the timeframe
to **** A.M. (MT). Monthly (twice per month)    All    ****** **** *******   

**** A.M. - **** A.M.

(MT)

   *** *** ***** Quarterly    All    **** *** *********** *****   

**** A.M. - **** A.M.

(MT)

   *** *** ***** Emergency Downtime    All    TBD - based upon situation    TBD
with Customer’s prior written approval. (which may be provided via e-mail)   
The lead-time provided under these circumstances will be dependent on the
particular emergency.

CSG shall not be responsible for its failure to meet the performance standard
set forth in this paragraph 2.11 due to causes beyond its control, including,
but not limited to any failure that is the direct result of the inoperability of
networks (LANs or WANs), or any hardware or software located on Customer’s
premise or Customer’s use of personal computer macros or other methods that
automatically generate excessive on-line transactions. Customer acknowledges
that a breach of the performance standard under this paragraph 2.11 shall not by
itself constitute a breach of any other performance standards set forth in this
Schedule G.

 

  5. EXHIBIT G-1 “Performance Remedies” of the Agreement is AMENDED to include
the following under Section 1 “Availability”:

 

  c. Customer Profile Availability. The following chart sets forth the amounts
for the Service Level Credits/Debits with respect to the system availability
performance standard. An additional ******* **** ******* will be added following
each outage for purposes of calculating Service Level Credits and Debits. For
Clarification purposes, in the event CCS is unavailable, Customer shall not be
entitled to a Service Level Credit for Customer Profile Availability in the
event Customer Profile is simultaneously unavailable.



--------------------------------------------------------------------------------

***   Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

 

     Peak Time      Non-Peak Time  

Customer’s Service Level Credit

   $ *****/******       $ *****/******   

CSG’s Earn Back (Debit)

   $ *****/******       $ *****/******   

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

DISH NETWORK L.L.C.     CSG SYSTEMS, INC. By:  

/s/ Michael K. McClaskey

    By:  

/s/ Peter E. Kalan

Name: Michael K. McClaskey     Name: Peter E. Kalan Title: Senior Vice President
and Chief Information Officer     Title: President, CEO Date: 5/24/12     Date:
5/25/12